Citation Nr: 1401103	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  08-28 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for heart disease.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Counsel



INTRODUCTION

The Veteran served on active duty from May 1965 to April 1967.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from September 2007 and April 2009 rating decisions of the North Little Rock, Arkansas, Department of Veterans Affairs (VA) Regional Office (RO), which continued a 50 percent rating for posttraumatic stress disorder (PTSD) and a noncompensable (0 percent) rating for lipoma of the dorsum of the left foot, denied service connection for hypertension and arteriosclerotic heart disease, declined to reopen a claim of service connection for diabetes mellitus, and denied TDIU.

The Veteran was originally scheduled for a hearing before a Veterans Law Judge on June 12, 2012.  The Veteran withdrew his request for a hearing in a letter received in May 2012.

In September 2012, the Board reopened the Veteran's claim of service connection for diabetes mellitus, denied the increased rating claims, and remanded the remaining issues for further development.

In May 2013, the Board denied service connection for diabetes mellitus type II and remanded the remaining issues for further development.  As such, the only issues that remain on appeal are service connection for heart disease, service connection for hypertension, and TDIU.


FINDINGS OF FACT

1.  A heart disability is not related to the Veteran's military service and has not been caused or made worse by his service-connected PTSD.

2.  Hypertension is not related to the Veteran's military service and has not been caused or made worse by his service-connected PTSD.

3.  The Veteran has not been shown to be unable to secure or follow substantially gainful employment as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The Veteran does not have a heart disability that is the result of disease or injury incurred in or aggravated by active military service; a heart disorder is not proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2013).

2.  The Veteran does not have hypertension that is the result of disease or injury incurred in or aggravated by active military service; hypertension is not proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2013).

3.  The criteria for award of a total disability rating based on individual unemployability due to service-connected disabilities have not been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. § 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield, 444 F.3d 1328; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent letters in February 2007 and April 2007 that provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished.  The Board has reviewed the electronic evidence contained in the Veteran's Virtual VA folder as well as the paper file.  These files together comprise the claims file.  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

In compliance with the Board's September 2012 remand, VA sent the Veteran a October 2012 notice letter explaining the elements required to establish service connection on a direct basis for arteriosclerotic heart disease and hypertension, obtained additional VA treatment records, and provided the Veteran with medical examinations in October 2012.  The examiners reviewed the objective evidence of record and documented the Veteran's current complaints.  Moreover, the VA examiners performed a thorough clinical evaluation, then offered opinions as to the nature of the claimed disabilities, accompanied by a rationale.  Unfortunately, these examinations did not address the cardiologist opinion, as instructed in the remand.  In compliance with the Board's May 2013 remand, VA obtained additional VA treatment records and provided the Veteran with additional medical examinations in June 2013.  Again, these examiners reviewed the objective evidence of record and documented the Veteran's current complaints.  Moreover, the VA examiners performed a thorough clinical evaluation, then offered opinions as to the nature of the claimed disabilities, accompanied by a rationale.  This time, the examiner specifically addressed the cardiologist's opinion.  Therefore, these examinations are adequate for VA purposes.  Thus, VA has complied with the September 2012 and May 2013 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Heart Disease

Ischemic heart disease, including coronary artery disease, is a condition for which service connection can be presumed if the Veteran is found to have been exposed to a herbicide agent, such as Agent Orange, during his military service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 38 C.F.R. §§ 3.307, 3.309.  Thus, the Board will first consider whether the evidence shows exposure to a herbicide agent.

Exposure to an herbicide agent is presumed for veterans who had active service in the Republic of Vietnam during the Vietnam Era (from January 9, 1962 to May 7, 1975).  38 U.S.C.A. § 1116(f).  The question of whether this presumption extended to veterans serving aboard vessels off the coast of Vietnam was addressed during the pendency of this appeal.  The United States Court of Appeals for the Federal Circuit held that the United States Court of Appeals for Veterans Claims (Court) erred in rejecting VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii), which required a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from a regulatory presumption of herbicide exposure.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S.Ct. 1002 (2009).  Consequently, presence on the landmass or inland waters of Vietnam must be shown in order to invoke the presumption of exposure.  See id.  Additionally, service in the Republic of Vietnam as including service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in Vietnam.  38 C.F.R. § 3.307.  The Veteran has not alleged that he set foot in the Republic of Vietnam.  In his lay statement, he reported serving off the Vietnamese coast while aboard the U.S.S. Saint Paul and has argued that his ship was within one league (three nautical miles) of the coast of the Republic of Vietnam should count as service in the Republic of Vietnam for purposes of the presumption.  The presence of the U.S.S. Saint Paul along the Vietnamese coast is not in dispute, nor is its crucial role in providing fire support as part of the war effort.  Instead, the question is whether the Veteran's service aboard that ship entitles him to the presumption of herbicide exposure.  It does not.  As such, this service along the coastal waterways of Vietnam is not service in the Republic of Vietnam for purposes of the presumption of herbicide exposure.  Therefore, exposure to herbicides is not conceded.

In a June 2001 telephone conversation regarding the Veteran's prior claim of service connection for diabetes mellitus, the Veteran stated that while he was not alleging that he had served on the ground in Vietnam, he was exposed to herbicides from his exposure to ground troops who had served on the ground in Vietnam.  VA does not recognize any presumption of secondary exposure.  Additionally, there is no evidence of incidental exposure aboard the U.S.S. Saint Paul.  The Joint Services Records Research Center (JSSRC), after diligent investigation, found that there was no evidence of residual dioxin contamination from returning sorties on vessels off the coast of Vietnam or on equipment used in Vietnam.  The only evidence to the contrary is the Veteran's unsubstantiated allegations.  The Board finds the Veteran's lay statements less probative than the JSSRC research.  Consequently, exposure to herbicides has not been established.  Thus, a grant of service connection on a presumptive basis is not warranted here.

Even if the Veteran does not meet the requirements of 38 C.F.R. § 3.309, as here, the claims still can be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that the Veteran is not precluded from establishing service connection with proof of actual direct causation).

In order to prevail on the issue of direct service connection, there must be competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran was diagnosed with coronary artery disease (CAD) in 1997.  Recent VA examinations have confirmed that he has CAD.  See October 2012 VA examination.  Thus, the current disability requirement is met.

There is no record of a diagnosis of CAD during service or any symptoms attributable to a heart disability.  At the time of his separation, the Veteran's heart and vascular system were found to be normal.  Moreover, as discussed above, the Veteran's claimed exposure to herbicides has not been established.  Thus, the inservice incurrence requirement is not met and direct service connection is not warranted.

Alternatively, the Veteran has claimed service connection for a heart condition secondary to his service connected PTSD.  Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a); see Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The Veteran has claimed service connection for his heart condition as secondary to his PTSD.  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

As noted above, the Veteran has a current diagnosis of CAD.  Additionally, he is currently service connected for PTSD.  Thus, the first two requirements for secondary service connection have been satisfied.  The remaining question is whether the record contains medical nexus evidence establishing a connection between the service-connected PTSD and the current CAD.  To this end, the Veteran submitted an October 2011 statement from a professor of medicine noting, in relevant part, that "PTSD is listed as being associated with increased risks for conditions such as angina, congestive heart failure and asthma."  Although this statement does not purport to render an opinion in the Veteran's specific case, it was sufficient to trigger VA's duty to provide an examination for this claim.  See 38 C.F.R. § 3.326; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The March 2012 examiner found that there was no causal relationship between PTSD and CAD.  In the accompanying rationale, this examiner noted that although it was theoretically possible that angina caused by ischemic heart disease could be triggered by PTSD, there were no incidences of the Veteran having ascribed his chest pain to any episode of anxiety or fear.  Instead, all angina complaints documented in the summaries occurred either while the Veteran was sedentary as on the phone or watching TV, or when the Veteran was involved in some type of exertion like vacuuming or moving furniture.  Additionally, the October 2012 VA examiner, after reviewing the claims file, found that it was less than likely that the Veteran's claimed heart condition was caused or aggravated by his PTSD.  The accompanying rationale stated that PTSD is not a known and agreed-upon risk factor for heart disease.  Finally, the June 2013 VA examiner found that it was less likely that not that the Veteran's CAD was caused or aggravated by his service-connected PTSD.  Instead, this examiner found that the etiology of the Veteran's CAD was multifactor and included age at onset, long smoking history (found to be a more likely cause), hypertension, diabetes mellitus, obesity, family history, and hyperlipidemia.  Aggravation of CAD over the years would also be from those risk factors.  This examiner reviewed the cardiologist's note suggesting an association between veterans with CAD and PTSD, but noted that medical review revealed that these veterans typically had other risk factors that were more likely etiologies of CAD.  This was believed to be the case for this veteran as well.  These opinions are not contradicted in the record.

The Veteran himself believes his heart condition is due to either his military service or his service-connected PTSD.  In this regard, the Board acknowledges the holding in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.  The lay evidence cannot establish a nexus between the Veteran's heart condition and his military service or his service-connected PTSD.  Therefore, neither direct not secondary service connection is warranted.

In short, for reasons expressed immediately above, the claim of service connection for a heart disease must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not helpful to the claimant.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Hypertension

Under Diagnostic Code (DC) 7101, note 1, the term "hypertension" is defined as diastolic blood pressure that is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  See 38 C.F.R. § 4.104.

As a chronic disease listed under 38 C.F.R. § 3.309, hypertension may be presumed to have been incurred in service, if it is manifested to a degree of 10 percent within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The record does not contain medical evidence of hypertension from within one year of the Veteran's April 1967 separation.  Instead, it refers to a diagnosis of hypertension in 1992, twenty-five years after the Veteran left service.  Thus, presumptive service connection is not warranted.

Even if the Veteran does not meet the requirements of 38 C.F.R. § 3.309, as here, the claim still can be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that the Veteran is not precluded from establishing service connection with proof of actual direct causation).

In this case, there is no record of a diagnosis of hypertension during service or any in-service blood pressure readings that would indicate hypertension.  At the time of his separation, the Veteran's blood pressure was 120/80, which does not meet the requirements of hypertension under 38 C.F.R. § 4.104.  This was the highest recorded systolic blood pressure during service.  An April 1966 reading of 114/86 is the highest recorded blood pressure reading prior to his separation.  The Veteran has not alleged and the record does not indicate that he has endured continuous symptoms of hypertension since service.  Thus, the in-service incurrence requirement is not met.

Alternately, service connection for these disabilities may be established by a continuity of symptomatology.  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); see also 38 C.F.R. § 3.303; Walker v. Shinseki, 708 F.3d 1331, (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions, such as hypertension, explicitly recognized as chronic 38 C.F.R. § 3.309(a)).  As noted above, the evidence of record suggests an initial onset of hypertension more than twenty years after his separation from service.  The record does not suggest, nor does the Veteran allege, that his hypertension began within one year of his separation from service.  The Board finds that the Veteran did not experience a continuity of symptoms since service.  Therefore, direct service connection is not warranted.

The Veteran has alternatively claimed service connection for hypertension secondary to his service connected PTSD.  As noted above, secondary service connection requires (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin, 11 Vet. App. 512.

As with the heart claim, the record contains a current diagnosis of hypertension and the Veteran is service connected for PTSD.  Thus, the first two requirements for secondary service connection have been satisfied.  The remaining question is whether the record contains medical nexus evidence establishing a connection between the service-connected PTSD and the current hypertension.  To this end, the October 2012 examiner, after a review of the claims folder, opined that it was less than likely that the Veteran's claimed condition of hypertension was caused or aggravated by his PTSD.  The accompanying rationale stated that PTSD in itself is not a known cause and in this Veteran's case the diagnosis and treatment was four years after the onset of hypertension treatment.  It was noted that hypertension and PTSD do not depend or feed off each other.  The June 2013 examiner found that the Veteran's hypertension was essential and that was its etiology.  The Veteran's PTSD did not cause any organ damage, as would be necessary to cause or aggravate hypertension.  Therefore, it was concluded that there could be no aggravation or causation from PTSD.  These opinions are not contradicted in the record.

The Veteran himself believes his hypertension is due to either his military service or his service-connected PTSD.  In this case, the question of causation is not the type of immediately observable cause-and-effect relationship contemplated by Jandreau, 492 F.3d 1372.  Thus, the Veteran is not competent to address the etiology of his hypertension and, therefore, the lay evidence is insufficient to establish a nexus between the Veteran's hypertension and his military service or his service connected PTSD.  Thus, neither direct nor secondary service connection is warranted.

For reasons expressed immediately above, the claim of service connection for hypertension must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not helpful to the claimant.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 54-56.

TDIU

Total disability ratings for compensation may be assigned, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The Veteran is currently service connected for PTSD and lipoma of the dorsum of the left foot for a total combined rating of 50 percent.  Thus, the Veteran has not met the threshold percentage requirements for TIDU as set forth under 38 C.F.R. § 4.16(a).  Nevertheless, the claim may still be referred to the Director, Compensation and Pension Service, for assignment an extraschedular rating if the evidence of record shows that the Veteran is "unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities."  38 C.F.R. § 4.16(b).

In his VA Form 21-8940 (Application for Increased Compensation Based on Unemployability), the Veteran reported last working in June 2006.  The VA Form 21-4192 submitted by his previous employer, John L. McClellan Memorial Veterans Hospital, shows that he last worked on May 21, 2004.  An October 2010 VA treatment record shows that the Veteran was working part-time at Easy Mart.  An October 2012 VA treatment record notes that the Veteran was recently laid off.  The exact nature of this employment was not specified.  Specifically, it is unclear whether this work would qualify as substantially gainful employment.  Nevertheless, the Veteran has not been employed full time during the appeals period.

The appropriate TDIU standard is not whether the Veteran is able to obtain any employment or to maintain marginal employment.  Moore v. Derwinski, 1 Vet. App. 356, 359 (1991) (holding that "mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant" (quoting Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975)).  Rather, the standard is a subjective one and is whether the Veteran can obtain and maintain substantially gainful employment.  The Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability, without regard to advancing age or non-service connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.

In February 2005, the Social Security Administration (SSA) found the Veteran disabled due to chronic adhesive capsulitis and atherosclerotic heart disease.  The Veteran is not service connected for chronic adhesive capsulitis.  Likewise, as explained above, the Veteran's heart condition is not service connected.  Thus, the many records suggesting that his heart condition renders him unemployable do not advance the Veteran's cause.  See e.g., April 2006 PTSD examination, August 2012 Veteran's Letter to Representative John Miller (stating that he was retired due to a heart disability and had been told by his cardiologist that he would never be able to work again).  The question is whether the Veteran's service-connected disabilities of PTSD and lipoma, dorsum left foot, render him unemployable.

To this end, the Veteran submitted an undated letter to SSA, a VA staff psychiatrist noted that "Per [the Veteran's] history, he has not been able to continue with gainful employment.  It is recommended that he be examined for Social Security Disability determination."  This letter, which reiterates the Veteran's reported lay history, is not equivalent to a medical finding of unemployability.  Indeed, on its face, this letter is asking that such a determination be made.

In a December 2006 letter from a cardiologist, it was noted that the Veteran was unemployable due to his PTSD.  This is in stark contrast to the psychiatry opinions that find the Veteran is unemployable due to his heart condition.  As both of these opinions are outside the purported expertise or competency of their respective authors, their probative value is drastically diminished.

In May 2007, the VA psychologist who administered the April 2006 examination specifically found no evidence that the Veteran's PTSD symptoms precluded employment.  In August 2009, a VA examiner found that the Veteran's PTSD symptoms did not preclude all forms of employment, but would have a significant impact on both physical or sedentary employment, particularly if such employment included significant interaction with the public or coworkers.  Likewise, the January 2012 VA examiner found that the Veteran would have some difficulty working in situations that would be high stress; however, it was noted that he did not have severity of symptoms that would preclude employment.  By way of rationale, this examiner noted that the Veteran reported to enjoy being around people and described several jobs that he had held that involved a great deal of working with the public.  Moreover, the described severity of the Veteran's PTSD symptoms was incongruent with his records and behaviors in that he discussed his military experiences in a matter-of-fact manner, though became quite emotional about other non-military events and he reported a need to sit with his back to wall; however, he sat in area of lobby in the open (when other seating choices were available) and appeared to be in no distress.

The record does not contain evidence showing that the Veteran is unemployable due to his lipoma of the dorsum of the left foot.

Based on the above, the weight of the evidence is against finding that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  As such, the Board finds no basis upon which to refer the claim to the Director, Compensation and Pension Service for an extraschedular rating.  Accordingly, an award of TDIU is not warranted.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not helpful to the Veteran.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for heart disease is denied.

Service connection for hypertension is denied.

A total rating based on individual unemployability (TDIU) is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


